Citation Nr: 1401601	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-03 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating prior to April 2, 2009, greater than 10 percent from April 2, 2009 to February 28, 2011, and greater than 60 percent beginning February 28, 2011 for tonsillectomy.  

2.  Entitlement to an initial disability rating greater than of 30 percent prior to June 26, 2003, greater than 50 percent from June 26, 2008 to September 23, 2008, and greater than 80 percent beginning June 8, 2010 for Castleman's disease with lymphoid hyperplasia of the cervical lymph nodes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1975.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO decision that denied a compensable evaluation for the Veteran's tonsillectomy, and a July 2008 decision that declined to reopen the claim of service connection for Castleman's disease.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference in June 2010.  A transcript of this proceeding has been associated with the claims file.  The Board remanded the appeal for additional development in December 2010.  

By rating action in December 2011, the RO granted service connection for Castleman's disease and assigned a 30 percent evaluation, effective from June 26, 2003; a 50 percent evaluation from September 23, 2008, and an 80 percent evaluation from June 8, 2010.  The RO also assigned a 10 percent evaluation for tonsillectomy from April 2, 2009, and a 60 percent evaluation from February 28, 2011.  The combined rating was 100 percent from February 28, 2011.  

In February 2012, the Veteran expressed disagreement with the ratings and effective dates assigned for his Castleman's disease and requested a Travel Board hearing.  A statement of the case (SOC) for the issue of higher staged ratings for Castleman's disease was promulgated April 2012, and a VA Form 9 (substantive appeal) was received in August 2012.  The Board also notes that the April 2012 SOC included the issue of entitlement to an earlier effective date for the assignment of a combined 100 percent disability rating.  However, the Veteran has not raised a genuine earlier effective date claim that would have to be adjudicated separately from the claim for an initial compensable rating identified above.  Instead, his argument about the timing of the staged rating is part and parcel of the appeal of his initial rating claim. See Fenderson v. West, 12 Vet. App. 119   (1999).  Such consideration is reflected by the characterization of the Castleman's disease claim as shown on the title page.

Although the RO awarded higher ratings for both tonsillectomy and Castleman's disease during the pendency of the appeal, as even higher ratings are available before and after the effective date for the awards of higher ratings, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as to these disabilities as encompassing the two matters reflected on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim,  a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated through December 2011 which were considered by the RO in a February 2012 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  A review of the VBMS file is negative for any additional evidence.  

The issues of an increased staged rating for Castleman's disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  Prior to April 2, 2009, the Veteran was not shown to have any objective evidence of hoarseness with inflammation of cords or mucous membrane or other symptoms of laryngitis.  

2.  From April 2, 2009 to February 28, 2011, the Veteran's tonsillectomy was manifested primarily by hoarseness, without thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes.  

3.  From February 28, 2011, the Veteran's tonsillectomy has been manifested by constant inability to speak above a whisper; constant inability to communicate by speech is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating prior to April 2, 2009, greater than 10 percent from April 2, 2009 to February 28, 2011, and greater than 60 percent from February 28, 2011 for tonsillectomy, are not met.  38 U.S.C.A. §§ 1155, 5303A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Codes 6599-6516, 6519 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126 (West 2002; 38 C.F.R. § 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. at 112; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board has also reviewed the Veteran's Virtual VA electronic records.  The Veteran was examined by VA during the pendency of this appeal.  The Board finds that the VA examination was comprehensive in scope and adequate upon which to base a decision on the merits of the issue addressed in this decision.  The examination report included a detailed description of the Veteran's medical history, a discussion and analysis of the clinical findings, and provided a rational explanation for the conclusions reached and pertains to the specific rating period on appeal.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision.  

Additionally, the Veteran testified at a videoconference hearing before the undersigned in June 2010 in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC has associated all available treatment records with the claims folder and obtained adequate medical examination and opinion.  As such, the Board finds that the agency of AMC has substantially complied with the December 2010 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

II.  Analysis

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Service connection for tonsillectomy was established by rating action in February 1978, based on the STRs that showed the Veteran underwent enucleation of the tonsils in January 1975.  At this point, it should be noted that tonsillectomy is not a listed disability under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  Therefore, the Veteran's tonsillectomy was initially assigned a noncompensable evaluation by analogy to chronic laryngitis under Diagnostic Code (DC) 6599-6516.  The noncompensable evaluation remained in effect when the Veteran sought an increased rating in March 2007.  
  
Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as laryngitis based on the criteria found under DC 6516.

DC 6516 provides for a 10 percent evaluation for hoarseness with inflammation of cords or mucous membrane; and a 30 percent evaluation for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, DC 6516.

The Veteran's tonsillectomy is currently rated under DC 6599-6519.  Under DC 6519, complete organic aphonia is evaluated at 60 percent disabling if it results in a constant inability to speak above a whisper and is considered 100 percent disabling if it results in a constant inability to communicate by speech. See 38 C.F.R. § 4.97, DC 6519.

Historically, the evidence of record showed no complaints, treatment or abnormalities referable to any problems associated with the Veteran's tonsillectomy after service until approximately 2003.  In January 2003, the Veteran was seen by VA complaining of throat pain and spitting up blood for the previous year and a half.  A VA X-ray study in March 2003, revealed nonspecific diffuse interstitial prominence of the throat and a CT (computed tomography) scan showed an exophytic BOT (base of tongue) with cervical nodes suspicious for lymphoma.  A biopsy in May 2003, was consistent with Castleman's disease.  

The Veteran submitted a claim for a throat condition in January 2003 which was construed by the RO as a claim for an increased rating for tonsillectomy.  By rating decision dated in March 2003, the RO continued the noncompensable disability rating for tonsillectomy.  Subsequently, in June 2003 the Veteran submitted a claim for an "upper respiratory condition, which caused a coma and laceration of the tongue" which the RO construed as a claim for service connection for Castleman's disease.  By rating decision dated in September 2003, the RO denied service connection for Castleman's disease.  The Veteran failed to perfect appeals regarding these decisions and they became final.  The Veteran submitted another claim for a throat condition in August 2004 which the RO, again, construed as a claim for an increased rating for tonsillectomy.  By rating decision dated in May 2005, the RO continued the noncompensable disability rating for tonsillectomy.  The Veteran failed to perfect an appeal regarding this decision and it also became final.  The Veteran submitted another claim for a "throat condition" in March 2007 which gave rise to the July 2007 and July 2008 rating decisions currently on appeal.    

As indicated above, by rating action in December 2011, the Veteran was granted service connection for Castleman's disease and assigned staged ratings of 30 percent prior to June 26, 2003, 50 percent from June 26, 2008 to September 23, 2008, and 80 percent beginning June 8, 2010.  The Veteran was also awarded an increased rating for tonsillectomy of 10 percent from April 2, 2009 and 60 percent from February 28, 2011.  The claim for an increased rating for Castleman's disease is being remanded to comply with the Veteran's request for a hearing on this issue.  However, as the Veteran had a hearing before a member of the Board on the tonsillectomy claim, the Board finds that the issue has been fully developed for appellate review.  Thus, the issue to be resolved in this appeal is whether the Veteran is entitled to a compensable disability rating for tonsillectomy prior to April 2, 2009, greater than 10 percent from April 2, 2009 to February 28, 2011, and greater than 60 percent beginning February 28, 2011.  

Evidence relevant to the severity of the Veteran's tonsillectomy from the date of his March 2007 claim to the present includes VA examination reports dated in May 2007, July 2008, and February 2011.  

On VA fee basis examination in May 2007, evaluation of the Veteran's larynx showed no evidence of voice hoarseness, submucosal infiltration, inflammation of the mucous membranes or cords, laryngeal stenosis, thickening or nodules of the cords, or polyps.  There was no paralysis, stricture or obstruction of the pharynx, and the Veteran's speech was normal.  

The clinical findings on a VA fee basis examination in July 2008 were identical to the findings on the May 2007 VA examination report, and showed that the Veteran's speech was normal.  The diagnosis was status post tonsillectomy.  

A private medical report, dated in April 2009, indicated that the Veteran's Castleman's was manifested by difficulty swallowing, difficulty with his voice and the sensation of something in his throat.  The physician described the Veteran's voice as a "hot potato voice."  

Lay statements, received in January 2011 from various friends and family members, including two people who identified themselves as "providers" described the Veteran's difficulties associated with his throat problems, and indicated that he had recurring hoarseness.  

When examined by VA in February 2011, the examiner indicated that the claims file was reviewed and include a description of the Veteran's complaints, medical history, and the clinical findings on examination.  The examiner indicated that the Veteran had significant problems speaking, swallowing and breathing due to thickening and tumors from the base of the tongue in the suprahyoid region, and that he could not speak above a whisper.  

In an April 2011 report of contact, the Veteran called the RO to file a dependency claim for his grandson.  Significantly, it was noted that the Veteran "could not speak well."  

In a December 2011 letter Dr. T.D.S., a private physician, included a description of the Veteran's state of health relating to his Castleman's disease and indicated that it involved enlarged lymph nodes which made it difficult to swallow, causing hoarseness to the point that he can not speak and rendered the Veteran completely disabled.  

In a December 2011 statement M.H., a "provider" to the Veteran, indicated that the Veteran had "no voice to speak to me, he needs to write down what he would like for me to prepare for him, and it is very difficult for me to understand since he has a hard time writing."  

Also of record are VA treatment records dated through December 2011.  These records do not show any speech problems until at least 2009.  Significantly, treatment records dated from 2007 (the date of the Veteran's claim for an increased rating) through April 2009 do not provide any indication that the Veteran had difficulty speaking.  Specifically, a April 2009 VA treatment record shows that the Veteran was examined by VA and answered pertinent questions during the examination.  Most recently, a VA treatment record dated in December 2011 shows that the Veteran's speech was dysphonic.  It was indicated that the Veteran whispered and that modulating volume was difficult for him.  It was noted that the Veteran had to strain to speak and, at times, his volume will burst out louder with no change in emotion.  

There are three periods of time at issue here: prior to April 2, 2009, when the Veteran's tonsillectomy was evaluated as noncompensably disabling; from April 2, 2009 to February 28, 2011, when the Veteran's tonsillectomy was evaluated as 10 percent disabling; and from February 28, 2011 to the present, while the Veteran's tonsillectomy was evaluated as 60 percent disabling.  The Board will consider the proper evaluation to be assigned for all three time periods.  See Hart, 21 Vet. App. at 505.  

      
1.  Prior to April 2, 2009

In this case, the Veteran was assigned an increased rating to 10 percent for his tonsillectomy under DC 6519, effective from April 2, 2009, the date of a private medical report that showed he had some difficulty with his voice due to hoarseness.  Prior to that date, the medical reports of record, including the two VA examination reports in May 2007 and July 2008, showed no evidence of hoarseness, polyps, submucosal infiltration, inflammation of the mucous membranes or cords, laryngeal stenosis, thickening or nodules of the cords and normal speech.  The Veteran's symptoms and the clinical findings, prior to April 2, 2009, were entirely consistent with the schedular criteria for a noncompensable evaluation and no higher under either DC 6516 or DC 6519, and the Board finds no other rating code which would allow for the assignment of a compensable disability rating.  

      2.  From April 2, 2009 to February 28, 2011

As above, the Veteran was assigned an increased rating to 10 percent for his tonsillectomy under DC 6519, effective from April 2, 2009, the date of a private medical report that showed he had some difficulty with his voice due to hoarseness.  None of the medical evidence dated from April 2, 2009 to February 28, 2011 shows hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Furthermore, as the April 2009 VA examination report showed that the Veteran had hoarseness it shows that the Veteran was able to speak above a whisper.  

The Veteran's symptoms and the clinical findings from April 2, 2009 to February 28, 2011, were entirely consistent with the schedular criteria for a 10 percent evaluation and no higher under either DC 6516 or DC 6519, and the Board finds no other rating code which would allow for the assignment of a rating in excess of 10 percent.  
	
	
      
3.  From February 28, 2011 to the present

Based on the February 2011 VA examiner's statement that the Veteran could not speak above a whisper, the RO assigned an increased rating to 60 percent under DC 6519, which, as above, provides for a 60 percent rating for constant inability to speak above a whisper.  A 100 percent rating is warranted under DC 6519 only when there is constant inability to communicate by speech.  

While the evidence shows that the Veteran has difficulty talking and cannot speak above a whisper, the evidence does not show a constant inability to communicate by speech.  The Board takes notice of the December 2011 letters from a private physician to the effect that the Veteran's difficulty with swallowing was causing "hoarseness to the point that he cannot speak," and the letter from a woman who takes care of the Veteran that he has "no voice."  The Board does not dispute the fact that the Veteran has difficulty carrying on a conversation or speaking in a normal voice due to severe hoarseness.  However, the evidence does not show that he is completely unable to communicate by speech.  As above, a December 2011 VA treatment record shows that the Veteran's speech was dysphonic.  It was indicated that the Veteran whispered and that modulating volume was difficult for him.  It was noted that the Veteran had to strain to speak and, at times, his volume will burst out louder with no change in emotion.  The fact that the Veteran can communicate by speech, albeit, to a very limited degree, shows that he still retains the ability to communicate by speech.  Thus, he does not meet the criteria for an evaluation in excess of 60 percent.  

In light of the discussion above, the Board finds that the evaluations assigned for the Veteran's tonsillectomy accurately depict the severity of the condition for the appropriate periods during the pendency of this appeal, and there is no basis for higher staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extraschedular Consideration

Additionally, if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of a higher evaluation on an "extra-schedular" basis will be considered.  38 C.F.R. § 3.321(b)(1).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For the reasons discussed above, the Board finds that the manifestations of the Veteran's tonsillectomy are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestation related to the service-connected disability is unusual or exceptional.  The schedular rating criteria adequately contemplate the degree of impairment caused by his tonsillectomy, and provides for higher evaluations for additional symptoms.  In view of this, referral of this case for extraschedular consideration is not in order.  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this regard, it should be noted that the Veteran is currently in receipt of a combined 100 percent disability rating for his service-connected disabilities.  The Veteran does not claim, nor does the evidence of record show that he is totally disabled due solely to his service-connected tonsillectomy.  Therefore, with respect to this issue, the Board finds that further consideration of a TDIU is not warranted.  



ORDER

A compensable disability rating prior to April 2, 2009, greater than 10 percent from April 2, 2009 to February 28, 2011, and greater than 60 percent from February 28, 2011 for tonsillectomy, is denied.  


REMAND

On a substantive appeal, received subsequent to the promulgation of the April 2012 statement of the case for the issues of increased staged ratings for Castleman's disease, the Veteran requested to be scheduled for a hearing at the RO before a member of the Board.  (See August 2012 VA Form 9).  Consequently, a Travel Board hearing must be scheduled before deciding this issue.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:  

The Veteran should be scheduled for a hearing on the issue of an increased staged rating for Castleman's disease before a traveling member of the Board of Veterans' Appeals as soon as practicable.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The purpose of this REMAND is to afford the Veteran due process of law.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


